Citation Nr: 0505238	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  99-14 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile and adapted equipment or adapted equipment only.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 

INTRODUCTION

The veteran retired in December 1969 with over 21 years of 
active duty service, including service during World War II, 
the Korean conflict, and the Vietnam era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO, in relevant part, denied 
the claim of entitlement to automotive and adaptive equipment 
or adaptive equipment only.  The veteran timely perfected an 
appeal of this determination to the Board.  


FINDINGS OF FACT

1.  The veteran is service-connected for somatoform disorder 
with neurological manifestations; left superior 
quadrantanopia with diplopia, ataxia, and labyrinthitis with 
vertigo; residuals of stroke; status post total knee 
arthroscopy; residuals of herniated disc, L5-S1, with 
arthritis of the cervical and lumbar spine; brain disease due 
to trauma; and postoperative inguinal hernia/hiatal hernia.  

2.  The veteran has not been shown to have service-connected 
disabilities manifested by either the loss or permanent loss 
of use of one or both feet; loss or permanent loss of use of 
one or both hands; permanent impairment of vision of both 
eyes with central visual acuity of 20/200 or less in the 
better eye with corrective glasses, or central visual acuity 
of more than 20/200 with a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; or ankylosis of 
the hips or the knees.






CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only 
have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 
C.F.R. § 3.808 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary of Veterans Affairs shall provide or assist in 
providing an automobile or other conveyance to each eligible 
person.  Eligibility requires that one of the following must 
exist and be the result of injury or disease incurred or 
aggravated during active military service; (i) loss or 
permanent loss of use of one or both feet; (ii) loss or 
permanent loss of use of one or both hands; (iii) permanent 
impairment of vision of both eyes.  Alternatively, the 
Secretary shall provide each person the adaptive equipment to 
ensure that the eligible person will be able to operate an 
automobile or other conveyance in a manner consistent with 
such person's own safety and the safety of others.  
Eligibility for this benefit requires that the veteran have a 
disability that is the result of injury or disease incurred 
or aggravated during active military service in the form of 
ankylosis of one or both knees or one or both hips.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2004).

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, i.e., whether the 
acts of grasping, manipulation, and the like in the case of 
the hand or of balance, propulsion, and the like in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63 (2004).

In this case, service connection is currently in effect for 
somatoform disorder with neurological manifestations; left 
superior quadrantanopia with diplopia, ataxia, and 
labyrinthitis with vertigo; residuals of a stroke; status 
post total knee arthroscopy; residuals of herniated disc, L5-
S1, with arthritis of the cervical and lumbar spine; brain 
disease due to trauma; and postoperative inguinal 
hernia/hiatal hernia.  A May 2003 VA treatment note reflects 
a diagnosis of idiopathic peripheral neuropathy and a 
prescription for a motorized scooter.

In an August 2003 statement, the veteran asserts that his 
service-connected disabilities, including the residuals of a 
stroke, result in poor balance, causing him to fall.  He, 
therefore, contends that he has loss of use of both feet.  At 
a December 2004 video-conference Board hearing, the veteran's 
representative acknowledged, in essence, that the veteran 
does not meet the criteria for entitlement to the benefit at 
issue but requested an exception to VA policy.  The veteran 
asserts, in essence, that VA should provide financial 
assistance because he bought a van to accommodate a scooter 
that VA prescribed for his residuals of a stroke.

The medical evidence of record does not establish that the 
veteran has service-connected disabilities manifested by the 
loss or permanent loss of use of one or both feet; the loss 
or permanent loss of use of one or both hands; the relevant 
permanent impairment of vision of both eyes; or ankylosis of 
the hips or knees.  The focus of the veteran's claim is that 
he is unable to walk without falling due to his service-
connected disabilities, including the residuals of a stroke, 
thus requiring adaptive equipment.  While the veteran's 
ability to walk is severely limited by his service-connected 
disabilities, he does not have the requisite loss of use of 
his feet as contemplated by law.  See 38 C.F.R. § 4.63.  In 
the absence of such impairment, the Board finds that the 
veteran does not meet the criteria for entitlement to 
financial assistance in the purchase of an automobile and 
adaptive equipment or adaptive equipment only.  See 38 
U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.

Given the foregoing, there is no legal basis for the grant of 
financial assistance in the purchase of an automobile and 
adapted equipment or adapted equipment only.  Accordingly, 
the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
[hereinafter VCAA].  The Board observes, however, that where 
the law, and not the evidence, is dispositive in a claim, the 
VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); see also Valiao v. Principi, 17 Vet. App. 
229, 232 (2003); Smith v. Gober, 14 Vet. App. 227 (2000); 
Sabonis, 6 Vet. App. 426.  


ORDER

Financial assistance in the purchase of an automobile and 
adapted equipment or adapted equipment only is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


